This opinion is subject to revision before publication




        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
                 Kendell HILLS, Sergeant
                 United States Army, Appellant
                          No. 15-0767
                    Crim. App. No. 20130833
         Argued May 10, 2016—Decided June 27, 2016
 Military Judges: James Herring, Gregory Bockin, and Steven E.
                           Walburn
   For Appellant: Captain Heather L. Tregle (argued); Lieu-
   tenant Colonel Charles D. Lozano and Lieutenant Colonel
   Jonathan F. Potter (on brief).
   For Appellee: Captain Carling M. Dunham (argued); Colo-
   nel Mark H. Sydenham and Captain Jihan Walker (on
   brief); Major Steven J. Collins.
   Judge RYAN delivered the opinion of the Court, in
   which Chief Judge ERDMANN, and Judges STUCKY,
   OHLSON, and SPARKS, joined.
                     _______________

   Judge RYAN delivered the opinion of the Court.

    A panel of officer and enlisted members sitting as a gen-
eral court-martial convicted Appellant, contrary to his pleas,
of one specification of abusive sexual contact in violation of
Article 120, Uniform Code of Military Justice (UCMJ), 10
U.S.C. § 920 (2012), and acquitted Appellant of two specifi-
cations of sexual assault in violation of Article 120, UCMJ.
Appellant was sentenced to confinement for six months, re-
duction to pay grade of E-1, and a bad-conduct discharge.
The convening authority approved the sentence as adjudged.
The United States Army Court of Criminal Appeals (ACCA)
affirmed the findings and the sentence. United States v.
Hills, No. ARMY 20130833, 2015 CCA LEXIS 268, at *2,
2015 WL 3940965, at *1 (A. Ct. Crim. App. June 25, 2015)
            United States v. Hills, No. 15-0767/AR
                    Opinion of the Court

(unpublished). We granted Appellant’s petition to review the
following issue:
      Whether the military judge abused his discre-
      tion by granting the Government’s motion to
      use the charged sexual misconduct for Military
      Rule of Evidence 413 purposes to prove pro-
      pensity to commit the charged sexual miscon-
      duct.
    We hold that because the evidence of the charged sexual
misconduct was already admissible in order to prove the of-
fenses at issue, the application of Military Rule of Evidence
(M.R.E.) 413 — a rule of admissibility for evidence that
would otherwise not be admissible — was error. Neither the
text of M.R.E. 413 nor the legislative history of its federal
counterpart suggests that the rule was intended to permit
the government to show propensity by relying on the very
acts the government needs to prove beyond a reasonable
doubt in the same case. Moreover, Appellant pleaded not
guilty to the Charge and specifications, and the instructions
that the military judge provided both undermined the pre-
sumption of innocence and created a tangible risk that Ap-
pellant was convicted based on evidence that did not estab-
lish his guilt beyond a reasonable doubt.
                       I.     FACTS
   On November 24, 2012, Appellant hosted a house party,
which his accuser, SPC PV, attended. SPC PV became visi-
bly intoxicated. After falling off a couch and stumbling, she
was helped onto a mattress in a bedroom. After sleeping for
a while, SPC PV went to the bathroom to vomit, after which
an unknown person carried her into a different bedroom
where she fell back asleep. SPC PV alleged that when she
awoke, Appellant was standing behind her and penetrating
her vagina with his penis while she was on her stomach.
SPC PV testified that she was able to identify Appellant by
his white sweatpants because “there was light somewhere
and white shows up a bit brighter,” and Appellant was the
only individual wearing white sweatpants at the party. SPC
PV then passed out again. SPC PV alleged that when she
awoke some time later, Appellant was penetrating her anus
with his penis. SPC PV then passed out again. SPC PV fur-
ther claimed that when she awoke again, Appellant was us-



                              2
             United States v. Hills, No. 15-0767/AR
                     Opinion of the Court

ing her hand to touch his penis. SPC PV then got up and
went to the bathroom to vomit. SPC PV alleged that when
she got out of the bed, she saw Appellant’s face.
    The Article 32, UCMJ, 10 U.S.C. § 832 (2012), investigat-
ing officer recommended against pursuing a court-martial
against Appellant. She found SPC PV’s testimony to be con-
tradictory and noted that the DNA evidence was inconclu-
sive. Nevertheless, the case proceeded to court-martial.
   Prior to trial and over defense counsel’s objections, the
military judge granted the Government’s motion under
M.R.E. 413 to admit all of Appellant’s charged conduct as
evidence of Appellant’s propensity to commit the sexual as-
saults with which he was charged. The military judge made
threshold findings for admission of M.R.E. 413 evidence and
conducted an M.R.E. 403 balancing test.
   In his propensity instruction, the military judge included
the standard spillover instruction, stating:
      Each offense must stand on its own, and you
      must keep the evidence of each offense sepa-
      rate….
          The burden is on the prosecution to prove
      each and every element of each offense beyond
      a reasonable doubt. Proof of one offense carries
      with it no inference that the accused is guilty
      of any other offense.
          … Specifically, evidence that the accused
      committed the sexual assault offense alleged in
      Specification 2 of The Charge, or the sexual
      contact offense alleged in Specification 3 of The
      Charge has no bearing on your deliberations in
      relation to any other charged offenses.
(Emphasis added.) However, the military judge also in-
structed the panel, based on his M.R.E. 413 ruling, that if
the panel “determine[s] by a preponderance of evidence that
it is more likely than not that the sexual offenses occurred”:
      evidence that the accused committed a sexual
      assault offense … may have a bearing on your
      deliberations in relation to the other charged
      sexual assault offenses .…




                               3
             United States v. Hills, No. 15-0767/AR
                     Opinion of the Court

           [This may include] its tendency, if any, to
       show the accused’s propensity or predisposition
       to engage in sexual assault.
 (Emphasis added.) Subsequently, the panel found Appellant
guilty of abusive sexual contact and not guilty of two specifi-
cations of sexual assault.
                  II.    ACCA DECISION
    On appeal, Appellant argued that the military judge
abused his discretion by granting the Government’s M.R.E.
413 motion to use the charged sexual misconduct to show
Appellant’s propensity to commit the same charged sexual
misconduct. Hills, 2015 CCA LEXIS 268, at *2, 2015 WL
3940965, at *1. The ACCA held that, while the military
judge properly found that the charged offenses satisfied the
threshold requirements for admission as M.R.E. 413 evi-
dence, the military judge possibly erred in his application of
the M.R.E. 403 balancing test. Hills, 2015 CCA LEXIS 268,
at *19–25, 2015 WL 3940965, at *7–9. Because the events
happened within a two-hour period, the conduct had little
probative value in demonstrating propensity. Hills, 2015
CCA LEXIS 268, at *22–23, 2015 WL 3940965, at *8. The
court held that because of the evidence’s low probative val-
ue, “the risk of unfair prejudice does not have to be high to
substantially outweigh the probative value.” Hills, 2015
CCA LEXIS 268, at *24, 2015 WL 3940965, at *9. However,
the ACCA determined that the military judge’s conclusion
under the M.R.E. 403 balancing test did not have a substan-
tial influence on the findings and that, therefore, it need not
decide whether there was an abuse of discretion. Hills, 2015
CCA LEXIS 268, at *24–25, 2015 WL 3940965, at *9–10.
The ACCA concluded that there was no prejudice because
the evidence used to prove the abusive sexual contact speci-
fication, which Appellant was convicted of, was stronger
than the evidence involving the two sexual assault specifica-
tions, Hills, 2015 CCA LEXIS 268, at *27, 2015 WL
3940965, at *10, and that all of the evidence was already be-
fore the panel. Hills, 2015 CCA LEXIS 268, at *28, 2015 WL
3940965, at *10. It also held that there was no prejudice be-
cause the propensity issue only arose during the military
judge’s instructions, and neither party discussed propensity




                               4
            United States v. Hills, No. 15-0767/AR
                    Opinion of the Court

in their closing arguments. Hills, 2015 CCA LEXIS 268, at
*28–29, 2015 WL 3940965, at *10.
                   III.   DISCUSSION
    Though a question of first impression, it seems obvious
that it is impermissible to utilize M.R.E. 413 to show that
charged conduct demonstrates an accused’s propensity to
commit … the charged conduct. We thus part ways with the
ACCA’s characterization of the mode and import of the error
in this case as well as with its approach to how such error
should be analyzed and weighted. While we hold that admit-
ting charged conduct as M.R.E. 413 evidence was an abuse
of discretion, we also hold that the instructions that accom-
panied the so-called propensity evidence in this case consti-
tuted constitutional error that was not harmless beyond a
reasonable doubt.
                             A.
    A military judge’s decision to admit evidence is reviewed
for an abuse of discretion. United States v. Solomon, 72 M.J.
176, 179 (C.A.A.F. 2013). The meaning and scope of M.R.E.
413 is a question of law that we review de novo. LRM v.
Kastenberg, 72 M.J. 364, 369 (C.A.A.F. 2013). We thus first
review de novo the meaning and scope of M.R.E. 413 to de-
termine whether the military judge’s admission of charged
conduct under M.R.E. 413 was “guided by erroneous legal
conclusions,” Koon v. United States, 518 U.S. 81, 100 (1996),
before determining whether the military judge abused his
discretion in admitting the M.R.E. 413 evidence as propensi-
ty evidence, see United States v. Clayton, 67 M.J. 283, 286
(C.A.A.F. 2009).
    M.R.E. 413 is based on Federal Rule of Evidence (Fed. R.
Evid.) 413. United States v. Berry, 61 M.J. 91, 95 n.2
(C.A.A.F. 2005). M.R.E. 413 is an exception to the ordinary
rule that evidence of uncharged misconduct or prior convic-
tions is generally inadmissible and may not be used to show
an accused’s propensity or predisposition to commit charged
conduct. See M.R.E. 404(b); Berry, 61 M.J. at 95; United
States v. Wright, 53 M.J. 476, 480 (C.A.A.F. 2000). M.R.E.
413(a) provides that “[i]n a court-martial in which the ac-
cused is charged with an offense of sexual assault, evidence
of the accused’s commission of one or more offenses of sexual


                              5
              United States v. Hills, No. 15-0767/AR
                      Opinion of the Court

assault is admissible and may be considered for its bearing
on any manner to which it is relevant.” This includes using
evidence of either a prior sexual assault conviction or un-
charged sexual assaults to prove that an accused has a pro-
pensity to commit sexual assault. United States v. James, 63
M.J. 217, 220–22 (C.A.A.F. 2006). In other words, despite
the ordinary rule prohibiting the use of propensity evidence,
members are permitted to consider testimony of past victims
alleging that an accused perpetrated a sex offense upon
them in order to infer that an accused has the propensity to
commit the charged sex offense. See Wright, 53 M.J. at 480.
    We have already held that M.R.E. 413, subject to the
M.R.E. 403 balancing test and proper instructions, is consti-
tutional, Wright, 53 M.J. at 482–83; that an offense to which
an accused has pleaded guilty or been found guilty can be
admitted and considered under M.R.E. 413 to show propen-
sity to commit the sexual assaults to which he pleaded not
guilty, id. at 479; and that uncharged sexual assaults that
occurred subsequent to the charged offenses are not barred
from being admitted under M.R.E. 413, James, 63 M.J. at
218. However, none of these holdings answer the question
whether M.R.E. 413 may be used as it was in this case.
   We hold that it may not. Neither this Court nor any fed-
eral circuit court1 has permitted the use of M.R.E. 413 or
Fed. R. Evid. 413 as a mechanism for admitting evidence of
charged conduct to which an accused has pleaded not guilty
in order to show a propensity to commit the very same
charged conduct.
   For example, in Wright, the accused had already pleaded
guilty to the misconduct that was being admitted as M.R.E.

    1 Contrary to what the Government argues, the United States

Court of Appeals for the Seventh Circuit did not hold in United
States v. Rogers – a non-precedential disposition – that charged
conduct may be admitted as propensity evidence under M.R.E.
413. 474 F. App’x 463, 473–74 (7th Cir. 2012). While Fed. R. Evid.
413 was the direct issue in the prior decision, one involving un-
charged conduct, United States v. Rogers, 587 F.3d 816, 818 (7th
Cir. 2009), the latter decision addressed severance, not Fed. R.
Evid. 413 admissibility, 474 F. App’x at 464–65, and made no
holding with respect to using charged conduct as propensity evi-
dence.



                                6
             United States v. Hills, No. 15-0767/AR
                     Opinion of the Court

413 evidence to bolster another charge, so it was no longer
an offense on which the members had to deliberate. 53 M.J.
at 479. In United States v. Burton, the appellant alleged im-
proper argument based on trial counsel’s statements during
closing arguments that suggested that all of the charged
sexual assaults showed the accused’s propensity to commit
sexual assaults. See 67 M.J. 150, 152 (C.A.A.F. 2009). Alt-
hough this Court held that “evidence of the charged offenses
was properly admitted,” because the evidence “was primary
proof of the charged offense,” it also held that evidence of the
charged offenses did not constitute M.R.E. 413 evidence, as
the military judge never admitted the charged conduct as
propensity evidence under M.R.E. 413. Id. at 152–53.
    Moreover, neither the structure of M.R.E. 413 and its re-
lationship to M.R.E. 404(b) nor the legislative history of the
federal rule upon which it is based suggests that M.R.E. 413
and its attendant instructions may be applied to evidence of
charged misconduct.
    First, the structure of the rule suggests that it was aimed
at conduct other than charged offenses. The notice provision
in M.R.E. 413(b), which requires the government to disclose
the proposed M.R.E. 413 evidence to the accused five days
before trial, logically implies that only evidence of uncharged
offenses (of which the accused would not otherwise be aware
absent disclosure) are contemplated by the rule. See also 139
Cong. Rec. S15073 (daily ed. Nov. 4, 1993) (statement of Sen.
Dole) (Fed. R. Evid. 413 “require[s] the Government to dis-
close the evidence to the defendant, including a statement of
witnesses or a summary of the substance of any testimony
expected to be offered at least 15 days before the scheduled
date of trial.”).
    Second, as we recognized in Wright, the effect of M.R.E.
413 was “‘to put evidence of uncharged offenses in sexual
assault … cases on the same footing as other types of evi-
dence that are not subject to a special exclusionary rule.’”
Wright, 53 M.J. at 480 (alteration in the original) (quoting
140 Cong. Rec. H8991 (daily ed. Aug. 21, 1994) (statement of
Rep. Molinari)). Charged misconduct is already admissible
at trial under M.R.E. 401 and 402, and it is not subject to
exclusion under M.R.E. 404(b). Thus, as a matter of logic, it
does not fall under M.R.E. 413, which serves as an exception


                               7
              United States v. Hills, No. 15-0767/AR
                      Opinion of the Court

to M.R.E. 404(b). See Berry, 61 M.J. at 95; Wright, 53 M.J. at
480; see also 140 Cong. Rec. H8991 (daily ed. Aug. 21, 1994)
(statement of principal House sponsor Rep. Molinari) (“The
new rules will supersede in sex offense cases the restrictive
aspects of Federal [R]ule of [E]vidence 404(b).”).
   Further, the legislative history of the federal counter-
part, Fed. R. Evid. 413, also suggests that M.R.E. 413 was
not designed to apply to charged misconduct. See David J.
Karp, Evidence of Propensity and Probability in Sex Offense
Cases and Other Cases, 70 Chi.-Kent L. Rev. 15, 22 (1994)
(“Rather, the effect of the new rules is to put evidence of un-
charged offenses in sexual assault and child molestation
cases on the same footing as other types of evidence that are
not subject to a special exclusionary rule.” (emphasis add-
ed));2 140 Cong. Rec. H8991 (daily ed. Aug. 21, 1994) (state-
ment of Rep. Molinari) (“No time limit is imposed on the un-
charged offenses for which evidence may be admitted.…”)
(emphasis added).
    The rule was intended to address recidivism, cf. Wright,
53 M.J. at 481, and it permits bolstering the credibility of a
victim because “[k]nowledge that the defendant has commit-
ted rapes on other occasions is frequently critical in as-
sessing the relative plausibility of [the victim’s] claims,”
Karp, supra, at 21. While M.R.E. 413 was intended to permit
the members to consider the testimony of other victims with
respect to an accused’s past sexual offenses, see Karp, supra,
at 21, there is no indication that M.R.E. 413 was intended to
bolster the credibility of the named victim through infer-
ences drawn from the same allegations of the same named
victim.
   Accordingly, for the reasons stated above, the military
judge operated under an erroneous view of the law when he
admitted the charged offenses as M.R.E. 413 evidence to



   2  Mr. Karp was one of the original drafters of Fed. R. Evid.
413, and Representative Susan Molinari stated in a speech to the
House that his address, which was reprinted as a law review arti-
cle, “should … be considered an authoritative part of [Fed. R.
Evid. 413’s] legislative history.” 140 Cong. Rec. H8991 (daily ed.
Aug. 21, 1994) (statement of Rep. Molinari).



                                8
             United States v. Hills, No. 15-0767/AR
                     Opinion of the Court

show Appellant’s propensity to commit the charged offenses,
and thus abused his discretion.
                              B.
    Moreover, the Government’s position that the charged
conduct to which Appellant pleaded not guilty was properly
admitted under M.R.E. 413 raises serious constitutional
concerns with respect to the fundamental fairness of the tri-
al because of the instructions that accompany such propensi-
ty evidence. While an error in deciding that M.R.E. 413 evi-
dence of uncharged misconduct or prior convictions for
sexual assaults meets the balancing test under M.R.E. 403
and is admissible is usually nonconstitutional in nature,
Solomon, 72 M.J. at 182, here, the error involved using
charged misconduct as M.R.E. 413 evidence, which permeat-
ed the military judge’s instructions to the members and vio-
lated Appellant’s presumption of innocence and right to have
all findings made clearly beyond a reasonable doubt, result-
ing in constitutional error.
    A foundational tenet of the Due Process Clause, U.S.
Const. amend. V., is that an accused is presumed innocent
until proven guilty. In re Winship, 397 U.S. 358, 363 (1970);
see also Coffin v. United States, 156 U.S. 432, 453–54 (1895)
(“The principle that there is a presumption of innocence in
favor of the accused is the undoubted law, axiomatic and el-
ementary, and its enforcement lies at the foundation of the
administration of our criminal law.”). An accused has an ab-
solute right to the presumption of innocence until the gov-
ernment has proven every element of every offense “beyond
a reasonable doubt,” and members may only determine that
the accused is guilty if the government has met that burden.
In re Winship, 397 U.S. at 364.
    This Court has held that, in general, M.R.E. 413 does not
violate an accused’s right to a presumption of innocence. See
Wright, 53 M.J. at 483. We continue to hold that proper
M.R.E. 413 evidence is not fundamentally unfair; is admis-
sible on any matter to which it is relevant; and that, subject
to M.R.E. 403, the presumption is in favor of admissibility.
See id.
    As we noted in Wright, however, M.R.E. 413 “would be
fundamentally unfair if it undermines the presumption of



                               9
              United States v. Hills, No. 15-0767/AR
                      Opinion of the Court

innocence and the requirement that the prosecution prove
guilt beyond a reasonable doubt.” 53 M.J. at 481. In Wright,
the appellant had already pleaded guilty to the offense used
as propensity evidence, so he was no longer presumed inno-
cent of that offense. See id. at 479. Here, Appellant pleaded
not guilty to the charges, so he still enjoyed the presumption
of innocence with respect to all offenses.
   It is antithetical to the presumption of innocence to sug-
gest that conduct of which an accused is presumed innocent
may be used to show a propensity to have committed other
conduct of which he is presumed innocent.3
   In this case, after the military judge granted the Gov-
ernment’s M.R.E. 413 motion, the members were instructed
that evidence that Appellant committed one of the charged
sexual assaults:
       may have a bearing on your deliberations in
       relation to the other charged sexual assault of-
       fenses … only under the circumstances I am
       about to describe:
       First, you must determine by a preponderance
       of evidence that it is more likely than not that
       the sexual assault offense occurred;
       If you determine by a preponderance of the ev-
       idence that one or more of the offenses alleged
       in Specifications 1, 2, or 3 of the Charge oc-
       curred, even if you are not convinced beyond a
       reasonable doubt that the accused is guilty of
       one or more of those offenses, you may none-
       theless consider the evidence of such offenses,
       or its bearing on any matter to which it is rele-
       vant in relation to the other sexual assault of-
       fenses;
       You may also consider the evidence of such
       other acts of sexual assault for its tendency, if
       any, to show the accused’s propensity to en-
       gage in sexual assault.


   3  The fact that no presumption of innocence attaches to un-
charged conduct is why the use of charged conduct as propensity
evidence is analytically distinct from uncharged conduct. That the
Government cannot use M.R.E. 413 if it elects to join multiple sex
offenses in a single trial is irrelevant to our analysis.



                               10
              United States v. Hills, No. 15-0767/AR
                      Opinion of the Court

Ellipsis in original.
    It is true that the military judge went on to tell the
members that the Government had to prove each element
beyond a reasonable doubt and that “one offense carries no
inference that the accused is guilty of another offense.” But
the military judge concluded the spillover instruction by re-
iterating, “However, [the Government] may demonstrate
that the accused has a propensity to commit that type of of-
fense.”
    Instructional errors are reviewed de novo. United States
v. Killion, 75 M.J. 209, 214 (C.A.A.F. 2016). We evaluate a
military judge’s instructions “in the context of the overall
message conveyed” to the members. See United States v.
Prather, 69 M.J. 338, 344 (C.A.A.F. 2011) (internal quotation
marks omitted) (quoting Humanik v. Beyer, 871 F.2d 432,
441 (3d Cir. 1989)). The instructions in this case provided
the members with directly contradictory statements about
the bearing that one charged offense could have on another,
one of which required the members to discard the accused’s
presumption of innocence, and with two different burdens of
proof — preponderance of the evidence and beyond a rea-
sonable doubt. Evaluating the instructions in toto, we cannot
say that Appellant’s right to a presumption of innocence and
to be convicted only by proof beyond a reasonable doubt was
not seriously muddled and compromised by the instructions
as a whole.
    While, in People v. Villatoro, 281 P.3d 390, 400 (Cal.
2012), the California Supreme Court did not consider the
issue of the accused’s right to be presumed innocent of all
charges, the court highlighted the issue of conflicting bur-
dens of proof. In Villatoro, the judge admitted five instances
of rape against five separate victims with similar modus op-
erandi as propensity evidence under Cal. Evid. Code § 1108
(2009).4 Villatoro, 281 P.3d at 394–95. But that decision
turned in part on the fact that “the modified instruction did
not provide that the charged offenses used to prove propen-

   4  The issue before us has no bearing on our jurisprudence with
respect to joinder, severance, or the use of multiple offenses with
similar facts to argue identity, absence of mistake, modus operan-
di, etc.



                                11
             United States v. Hills, No. 15-0767/AR
                     Opinion of the Court

sity must be proven by a preponderance of the evidence.” Id.
at 400. The court observed, “[T]he instruction clearly told
the jury that all offenses must be proven beyond a reasona-
ble doubt, even those used to draw an inference of propensi-
ty. Thus, there was no risk the jury would apply an imper-
missibly low standard of proof.” Id.
    In contrast, the instructions in this case invited the
members to bootstrap their ultimate determination of the
accused’s guilt with respect to one offense using the prepon-
derance of the evidence burden of proof with respect to an-
other offense. Quite simply, we hold not only that charged
offenses are not properly admitted under M.R.E. 413 to
prove a propensity to commit the charged offenses, but also
that the muddled accompanying instructions implicate “fun-
damental conceptions of justice” under the Due Process
Clause by creating the risk that the members would apply
an impermissibly low standard of proof, undermining both
“the presumption of innocence and the requirement that the
prosecution prove guilt beyond a reasonable doubt,” Wright,
53 M.J. at 481 (internal quotation marks omitted) (citation
omitted).
                              C.
    “If instructional error is found [when] there are constitu-
tional dimensions at play, [the appellant’s] claims ‘must be
tested for prejudice under the standard of harmless beyond a
reasonable doubt.’” United States v. Wolford, 62 M.J. 418,
420 (C.A.A.F. 2006) (quoting United States v. Kreutzer, 61
M.J. 293, 298 (C.A.A.F. 2005)). “‘The inquiry for determining
whether constitutional error is harmless beyond a reasona-
ble doubt is whether, beyond a reasonable doubt, the error
did not contribute to the defendant’s conviction or sentence.’”
Id. (quoting Kreutzer, 61 M.J. at 298). An error is not harm-
less beyond a reasonable doubt when “there is a reasonable
possibility that the [error] complained of might have con-
tributed to the conviction.” United States v. Moran, 65 M.J.
178, 187 (C.A.A.F. 2007) (internal quotation marks omitted)
(quoting Chapman v. California, 386 U.S. 18, 24 (1967)).
       Given that we apply a different standard for as-
sessing the error than the ACCA did, we also reach a differ-
ent conclusion regarding the error’s import to the outcome of



                              12
             United States v. Hills, No. 15-0767/AR
                     Opinion of the Court

the case. The juxtaposition of the preponderance of the evi-
dence standard with the proof beyond a reasonable doubt
standard with respect to the elements of the same offenses
would tax the brain of even a trained lawyer. And, as the
Supreme Court has observed, “Jurors do not sit in solitary
isolation booths parsing instructions for subtle shades of
meaning in the same way that lawyers might.” Boyde v. Cal-
ifornia, 494 U.S. 370, 380 (1990).
       We are not convinced beyond a reasonable doubt that
the conflicting standards of proof and directly contradictory
statements about the bearing that one charged offense could
have on another did not contribute to the verdict. United
States v. Othuru, 65 M.J. 375, 377 (C.A.A.F. 2007) (“To say
that an error did not contribute to the verdict is, rather, to
find that error unimportant in relation to everything else
the jury considered on the issue in question, as revealed in
the record.”) (internal quotation marks omitted) (citation
omitted). We note that the Government’s case was weak as
there was no eyewitness testimony other than the allega-
tions of the accuser, the members rejected the accuser’s oth-
er allegations against the Appellant, and there was no con-
clusive physical evidence. We cannot know whether the
instructions may have tipped the balance in the members’
ultimate determination. The instructions were, therefore,
not harmless beyond a reasonable doubt.
                     IV.    JUDGMENT
    The decision of the United States Army Court of Crimi-
nal Appeals is reversed, and the findings and sentence are
set aside. The record is returned to the Judge Advocate Gen-
eral of the Army. A rehearing is authorized.




                              13